303 S.W.3d 655 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Ramey Leelyn MILLS, Defendant/Appellant.
No. ED 93114.
Missouri Court of Appeals, Eastern District, Division Three.
February 23, 2010.
Zachary Schmook, Equal Housing Opportunity Council, St. Louis, MO, for Appellant.
Jacob W. Shellabarger, Prosecuting Attorney, Regina M. Faulkenberry, Assistant Prosecuting Attorney, Audrain County Courthouse, Mexico, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.


*656 ORDER

PER CURIAM.
Ramey Leelyn Mills (Defendant) appeals from the trial court's judgment upon his conviction by a jury of attempted stealing, in violation of sections 570.030 and 564.011[1]. The trial court sentenced Defendant to fifteen days in the Audrain County jail but suspended the execution of sentence, placed Defendant on two years of probation, and imposed a $200 fine. We affirm.
We have reviewed the parties' briefs, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum opinion for the parties' use only, which sets forth the reason for our decision. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All subsequent citations are to RSMo 2000, unless otherwise indicated.